This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LORRAINE C. MARTINEZ,

 3          Plaintiff-Appellant,

 4 v.                                                                            No. 32,671

 5   BOARD OF COUNTY COMMISSIONERS,
 6   BERNALILLO COUNTY, NEW MEXICO;
 7   DARREN WHITE, individually and in his
 8   official capacity as Sheriff for Bernalillo County,
 9   New Mexico; JAMES HAMPSTEN, WILLIAM
10   WEBB, and JOHN/JANE DOES 1 through 6,

11          Defendants-Appellees.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Valerie M. Huling, District Judge

14 E. Justin Pennington
15 Albuquerque, NM

16 for Appellant

17 Robles, Rael & Anaya, P.C.
18 Douglas E. Gardner
19 Albuquerque, NM

20 for Appellees
 1                            MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.
 3   {1}   Plaintiff appealed the grant of Defendants’ motions for summary judgment and

 4 the dismissal of all claims filed against them. We proposed to affirm in a calendar

 5 notice. Defendants filed a memorandum in support of the proposed affirmance;

 6 however, Plaintiff did not file a memorandum in opposition and the time for doing so

 7 has expired. Therefore, for the reasons discussed in our calendar notice, we affirm the

 8 district court’s judgment in this case.

 9   {2}   IT IS SO ORDERED.



10
11                                           MICHAEL D. BUSTAMANTE, Judge

12 WE CONCUR:


13
14 JAMES J. WECHSLER, Judge


15
16 CYNTHIA A. FRY, Judge




                                              2